Title: To James Madison from Henry H. Forde, 23 March 1816
From: Forde, Henry H.
To: Madison, James


                    
                        
                            Washington
                            23rd: March 1816
                        
                    
                    The petition of Henry H Forde respectfully sheweth that your petitioner was summined to appear before a General Court-Martial, of which Richard Smith was president, to answer certain accusations preferred against

him, by Captn: Anty: Gale a Brevet Major in the U.S. Marine Corps, which court convened at Philadelphia on the 27th: day of Decr: 1815, consisting of but five officers, a majority of which were junior in commission to your petitioner, as may be seen by a reference to the Naval Register. Your petitioner deems it unnecessary to enter into a general detail of circumstances further than mearly to state facts, which, he begs leave to assure your Excellency, he is fully prepared to substanciate. Your petitioner conceives it to be a duty which he owes to himself, to his country and to those gentlemen under whose patronage he was first introduced to the notice of the Government, to refute any improper impressions which may have grown out of his dismission from the service. And, in order to illustrate the subject matter more clearly to your Excellency, your petitioner begs leave to enter the following protest to the proceedings of said Court-Martial.
                    First. The Court and witnesses on the part of the prosecution, were not legally sworn, on which grounds, as two of the witnesses had subjected themselves to a prosecution for perjury, I objected & even protested against their proceedings, which protest the Court refused to record. Article of war a/3. This objection will be more fully illustrated by a reference to the 1st. 2nd. & 3rd. pages of that part of my defence which I delivered before said Court-Martial, to which I beg leave to refer your Excellency.
                    Second. I objected to John L. Leibs’ officiating as Judge Advocate at my trial, upon the following grounds, viz.,
                    1st. That he had pre-judged my case, in as much as he ha⟨d⟩ made statements, unfavourable to your petitioner, before he ha⟨d⟩ heard any testimony on the subject.
                    2nd. His general character, which was reputed to be bad.
                    3rd. That he was the very intimate and bosom friend of the prosecutor, Major Gale. The last of these objections only wa⟨s⟩ recorded.
                    Third. That John L. Leib, Judge Advocate on my trial, did not only prosecute, but persecute me on said trial.
                    Fourth. During the pendency of my trial, I objected to Lieut. Charles W. Snowden as being a member of the Court, that his conduct, during your petitioners trial, was ungentlemanly and unofficerlike, wh⟨ere?⟩as the particular facts, on which the objection was founded wer⟨e⟩ not recorded by the court, were as follows viz.
                    Lieut. Chals. W. Snowden was at the Theatre, very much intoxicated, in which situation he introduced a common pros⟨ti⟩tute into one of the boxes, in which were ladies and gentlemen. Being forced from this position with his companion, he soon engaged in a fray of his own creation, in some part of the lo⟨bby?⟩ where, unbuttoning a surtout, and exposing his uniform mo⟨re⟩ fully, he declared himself to be a Naval Officer. He was permitted to continue his seat as a member of the Court, althoug⟨h⟩ it was admitted that, on the promulgation of the sentence of my court, he would be subjected to

a similer trial; to avoid w⟨hich⟩ however, he resigned immediately after the adjournment of my court. In order to bring more fully to your view the real chara⟨cter⟩ of the late Lieut. Chals. W Snowden, I beg leave to refer you to e⟨xhi⟩bit marked A.
                    A prisoner, at any stage of his trial, during its pendency according to Macomb on Martial law, pages 80 & 81, has a right to challenge or object to any member of his court, upon shewing sufficient cause.
                    Fifth. It was stated, by Mr: Leib in one of his very frequent harangues to the Court, that his word, Major Gales word, and the word of serjt. Maher, whose oath was declared, by several gentlemen of respectabillity, to be unworthy of credit in a court of justice, would be taken before my oath. To such language as this, your petitioner could not help replying, perhaps too warmly, but certainly not with too much feeling. I beged the Court to allow me to explain whatever gave them offence, but without effect. As the Court certainly misunderstood my meaning, or my intention, which alone constitutes guilt or innocence, it is possible that they might have misunderstood the observation at which they took offence. No inconvenience could have arisen from my proposed explination, if it had been heard, as they would have been the sole judges of its sufficiency or insufficiency. When I would not insult them as individuals, it can hardly be probable that I would intentionally do so, when they were judge, jury and witness, which was the case in this instance.
                    Sixth. That your petitioner, was prevented from interrogating several witnesses as to the general character of serjt. Maher.
                    Seventh. That testimony was received on the part of the prosecution which was refused on the part of the accused.
                    It has been alleged against your petitioner, that he was quarrelsome, in as much as he had previously been the subject of three military investigations, which allegation appears to have gained more or less influence on the mind of the Hon. the secty. of the Navy. But, your petitioner begs leave to entertain a hope that, before such a report is noticed, the original or different charges, under which he was tried, may be referred to. From such a reference, your petitioner begs leave to assure your Excellency, that he entertain⟨s⟩ no fear. If errors should be discovered, they will be immaterial ones, which, although the penalty of the law was fully sat⟨is⟩fied, were chargeable to sentiments that would not disgra⟨ce⟩ even the bosom of my most zealous persecutor. Your petition⟨er⟩ begs leave to submit to your Excellency, two letters marked B ⟨& C.⟩
                    The premises being considered, your petitioner pr⟨ays⟩ your Excellency to grant him a Court of Enquiry for the purp⟨ose⟩ of establishing the facts set forth in his petition, in order th⟨at⟩ your petitioner may have a reconsidering of his case, and that jus⟨tice⟩ may be done your petitioner, as in your wisdom you may dee⟨m⟩ most proper. If, upon a re-hearing your

petitioner does not she⟨w⟩ fully, that very gross injustice has been done to him, divorce ⟨him⟩ from his home, his friends & his country, and he will resign every c⟨laim⟩ upon the service, without a murmer. But, after a service of upw⟨ards⟩ of seven years, your petitioner entertains a hope, that, the feeling of an unguarded moment will not be viewed in such a light, ⟨by?⟩ your Excellency, as to deprive him of that rank in service which it has cost him the labour of many years to attain. Your petitioner begs that your Excellency will be pleased to revi⟨ew⟩ the testimony on the part of the prosecution, as well as the chara⟨cter⟩ of the witnesses. I have the honour to be, with the most profound respect & esteem, your Excellencies most obedt. & very humble servt.
                    
                        
                            Henry H. Forde
                            
                        
                    
                